Citation Nr: 0207740	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from November 16, 1962 to 
December 11, 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the benefit sought on appeal.   

In January 2001, the Board remanded the case so that 
additional necessary development might be completed at the 
RO.  The requested development having been accomplished, the 
case was returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

2.  A BVA decision dated in August 1984 denied service 
connection for a psychiatric disorder.  

3.  The evidence associated with the claims file subsequent 
to the August 1984 Board decision is cumulative and redundant 
of evidence previously of record, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim

4.  A headache disorder was not manifested during service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to service.  

5.  A low back disorder was not manifested during service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to service.  



CONCLUSIONS OF LAW

1.  The Board's August 1984 decision denying a claim for 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The evidence received subsequent to the Board's August 
1984 decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 (2001).

3.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

4.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal there 
was a change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  While the VCAA does not 
serve as a basis to reopen a claim (unless new and material 
evidence is presented), the law and the accompanying 
regulations do include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The Board finds that the RO has 
informed the appellant of the evidence needed both to reopen 
his claim and to establish service connection, as set forth 
in various rating decisions and letters, and the Statements 
of the Case and Supplemental Statements of the Case issues in 
this case.  Moreover, the Board notes that the RO considered 
the provisions of the VCAA in the July 2001 Supplemental 
Statement of the Case.  Lastly, the Board notes that in a 
letter from the veteran dated in February 2001 the veteran 
essentially indicated that he had no more evidence to submit 
and requested that his claims be decided based on the 
evidence of record.  As such, the Board will proceed with 
appellate review. 

New and Material Evidence

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen the claim, but also 
sufficient to award service connection.  The veteran's claim 
for entitlement to service connection for a psychiatric 
disorder was considered and denied by the Board in an August 
1984 decision.  The Board's decision found that, (1) an 
acquired psychiatric disorder was not manifested during 
service, (2) that the emotional instability reaction shown 
during service was a constitutional or developmental 
disorder, and (3) that any preservice acquired 
psychopathology was not affected in any way by service.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision or the veteran files a motion alleging clear and 
unmistakable error in the Board's decision.  See 38 U.S.C.A. 
§§ 7103, 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1100, 
20.1400 (2001).  Following a final Board decision, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108.  In 
this case, the veteran did not file a motion for 
reconsideration or a motion alleging clear and unmistakable 
error.  Therefore, the Board's August 1984 decision is final 
and may not be considered on the same factual basis.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final denial of 
the claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change in the 
definition of new and material evidence with respect to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran filed his claim before 
August 29, 2001, the earlier definition of new and material 
evidence remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all of the evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary to substantiate his claim has been satisfied.  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the Board's August 1984 decision is not new and material.  
In August 1984, the Board exhaustively reviewed the service 
medical records, as well as private treatment records from 
Henry Ford Hospital, dated from 1966 to 1968, and refers to 
psychiatric care received by the veteran as early as 1963.  
The evidence of greatest significance consisted of the 
service medical records, which reveal the veteran's owns 
statements of a history of nervousness and emotional 
instability, not aggravated by his very brief period of 
limited service, as well as several psychiatric statements of 
A. Marcotty, M.D., Henry Ford Hospital, who states in a July 
1996 opinion that the veteran's mental illness existed prior 
to his military service.  

The veteran now seeks to reopen his claim with medical 
evidence from Cottage Hospital showing treatment in 1997 for 
an anxiety disorder.  No reference to the etiology, or date 
of onset, of the disorder is made in this record.  He also 
submitted lay statements of both himself and his wife in 
which they repeat contentions considered by the Board in 
August 1984.  

At his personal hearing in September 2001, the veteran gave 
sworn testimony claiming that he was both physically and 
emotionally abused during his 26 days of service in 1962.  
However, out instant review of the service medical records 
show no reference to any physical or emotional abuse.  
Rather, the service medical records show that the veteran was 
found to be emotionally unstable prior to his participation 
in basic training.  The service medical records were 
accurately detailed in the Board's August 1984 decision, and 
our instant review of these records show no support for the 
veteran's unsubstantiated claims and assertions on appeal.  

Medical records received from the Social Security 
Administration (SSA) show disability for SSA purposes from 
December 1972 on account of residual or paranoid 
schizophrenia, with severe headaches.  These records do not 
show that any of these disorders were incurred in service, or 
aggravated therein.  To the contrary, a March 1983 treatment 
summary prepared by the State of Michigan shows a long 
history of depression since the veteran's pre-service 
academic days as a student.  A May 1978 treatment summary of 
an Administrative Law Judge notes that the veteran completed 
the eighth grade. In April 1982, the veteran was diagnosed 
with a mixed personality disorder.  Other diagnoses are 
contained in the records, though not pertinent to the claim 
to reopen.  

The Board finds that the evidence received subsequent to the 
RO's August 1984 decision denial is not new and material, and 
the requirements to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder are 
not met.  What was missing at the time of the Board's August 
1984 decision, and continues to be absent, is evidence that 
an acquired psychiatric disorder was manifested during 
service or that any preexisting psychiatric disorder that may 
have been present upon the veteran's entry into service was 
aggravated during service.  The medical evidence submitted 
consists of records of post service treatment and contain no 
suggestion that any psychiatric disorder is in any way 
related to service.  Accordingly, the veteran's claim is not 
reopened. 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that chronic headaches and a low back 
disorder began while in service.  However, service medical 
records contain no evidence of complaints, treatment or 
diagnosis of a headache disorder or a low back disorder.  
Medical records received from the SSA show disability for SSA 
purposes from December 1972 on account of residual or 
paranoid schizophrenia, with severe headaches.  These medical 
records show complaints of headaches and back pain, but with 
no reference to their incurrence or aggravation during his 
26-days of active service in November and December 1962.  On 
VA examination in July 2001, the veteran reported headaches 
since November 1962 while in the service.  The diagnosis was 
migraine syndrome, with no neurologic disability.  The VA 
examiner was of the opinion that the etiology of the migraine 
was "genetic," in the absence of cranial trauma or cranial 
tumor.  The Board notes that the service medical records show 
no cranial trauma or cranial tumor in service.  

Based on this record, the Board concludes that service 
connection for a headache disorder and a low back disorder is 
not warranted.  As for the headache disorder, no such 
disorder was shown during service, and the only medical 
opinion of record concerning the etiology of the veteran's 
headaches indicated that they were genetic and thus not 
related to service in the absence of service evidence of 
cranial trauma or tumor.  Similarly, there is no evidence 
that any currently diagnosed back disorder is related to 
service.  Service medical records contain no evidence of any 
back disorder being present during service and there is no 
medical evidence of record that suggests any relationship 
between a current low back disorder and service.

The Board does not doubt the veteran's sincere belief in his 
service connection claims, but the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation and absent a professional 
medical opinion linking the veteran's disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has considered 
whether an examination of the veteran's back is necessary to 
decide the claim.  However, any examination with an etiology 
opinion would be no more than speculation and be based 
entirely on the history reported by the veteran since service 
medical records contain no relevant evidence and there is no 
continuity of symptomatology following service.  The Board is 
not bound to accept the veteran's uncorroborated statements 
and hypotheses with regard to the origin or his claimed 
headaches and back disabilities, especially when the clinical 
evidence indicates to the contrary.  Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991); Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claims, in which case, the claims are denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Upon our review of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for chronic headaches and a back 
disorder.  These claims are denied.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, service connection remains denied.  

Service connection for a headache disorder is denied.  

Service connection for a low back disorder is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

